Co CO SS DN A FS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00595-TLN-KJN Document 4

Mark Aussieker

8830 Olive Ranch Lane
Fair Oaks, CA 95628
Phone: 916-705-8006
aussieker! @gmail.com

in pro per

Filed 04/10/19 Page 1 of 2

FILED

APR 10 2019
EA Brn Ursticr OF CA a Ionia

 
     

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

MARK AUSSIEKER
Plaintiff,

Vv.

QUALITY 1* Home Improvement,

Defendant.

 

 

 

Case 2:19-cv-00595-TLN-KJN

2 ad

NOTICE OF VOLUNTARY DISMISSAL OF

THIS ENTIRE CASE

TO THE HONORABLE COURT, ALL PARTIES AND COUNSEL: I am the Plaintiff in

this matter and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(Qi), I voluntarily dismiss:

THE ENTIRE CASE

Such dismissal shall be without prejudice, with each side to bear its own costs and fees.

Dated:04/08/19

MWA cee

 
Case 2:19-cv-00595-TLN-KJN Document 4 Filed 04/10/19 Page 2 of 2

Mark Aussieker,

Plaintiff(s),

V.
QUALITY 1 Home Improvement

Defendant(s).

 

CERTIFICATE OF SERVICE

1, Mark Aussieker,, hereby certify that | am a party to this action and | am of such
age and discretion as to be competent to serve papers. .

| further certify that on this date | caused a copy of the NOTICE OF VOLUNTARY
DISMISSAL to be placed in a postage-paid envelope addressed to the defendant(s), at
the address(es) stated below, which is (are) the last known address(es) of said
defendant(s), and deposited said envelope(s) in the United States mail.

Addressee:

GARY S KLUCK as agent for
QUALITY 1% Home Improvement
8650 INDIAN HILL COURT
ORANGEVALE CA 95662.

Dated April 8, 2019
